Name: Commission Regulation (EEC) No 2599/91 of 30 August 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 8 . 91 Official Journal of the European Communities No L 243/31 COMMISSION REGULATION (EEC) No 2599/91 of 30 August 1991 fixing the amount of the subsidy on oil seeds Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1897/91 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2566/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 1897/91 f), as last amended by Regulation (EEC) No 2543/91 (8) ; HAS ADOPTED THIS REGULATION : Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) shall be as set out in the Annexes hereto. 2. However, the amount of the aid for 1991 /92 marke ­ ting year for colza, rape and sunflower seed shall be confirmed or replaced with effect from 1 September 1991 to take account of the consequences of the maximum guaranteed quantity arrangements for the 1991 /92 marke ­ ting year. Article 2 This Regulation shall enter into force on 1 September 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30. 9. 1966, p. 3025/66. O OJ No L 162, 26. 6. 1991 , p. 27 . (3) OJ No L 164, 24. 6. 1985, p. 11 . O OJ No L 244, 31 . 8 . 1991 , p. 48 . O OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1990, p. 11 . O OJ No L 169, 29. 6. 1991 , p. 16 . (8) OJ No L 238, 27. 8 . 1991 , p . 22. O OJ No L 266, 28 . 9 . 1983, p. 1 . No L 243/32 Official Journal of the European Communities 31 . 8 . 91 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period 11 (1 )' 3rd period 12 (') 4th period 10 5th period 20 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 18,973 25,943 18,973 44,67 50,33 921,26 149,80 170,38 16,673 14,998 33 420 4 682,73 2 918,89 5 483,51 18,753 25,723 18,753 44,15 49,74 910,58 148,07 168,40 16,480 14,821 33 032 4 608,12 2 886,64 5 438,82 18,111 25,081 18,111 42,64 48,04 879,40 143,00 162,63 15,916 14,304 31 902 4 399,46 2 793,56 5 297,49 18,389 25,359 18,389 43,29 48,78 892,90 145,19 165,13 16,160 14,526 32 391 4 437,60 2 832,83 5 346,30 17,167 24,137 17,167 40,41 45,54 833,57 135,54 154,16 15,086 13,543 30 239 4 109,52 2 654,48 5 097,14 17,025 23,995 17,025 40,08 45,16 826,67 134,42 152,88 14,961 13,428 29 881 3 932,11 2 622,69 5 034,00 (  ) Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 9 (') 1st period 10 o 2nd period 11 (1 ) 3rd period 12 0 4th period 10 5th period 2 0 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Spain (Pta)  Portugal (Esc) 20,223 27,193 20,223 47,61 53,64 981,95 159,67 181,60 17,771 15,992 35 622 4 997,88 3 107,42 5 744,35 20,003 26,973 20,003 47,09 53,06 971,27 157,94 179,62 17,578 15,815 35 234 4 923,27 3 075,17 5 699,66 19,361 26,331 19,361 45,58 51,36 940,10 152,87 173,86 17,014 15,298 34 103 4 714,61 2 982,10 5 558,34 19,639 26,609 19,639 46,23 52,09 953,60 155,06 176,36 17,258 15,520 34 593 4 752,76 3 021,36 5 607,14 18,417 25,387 18,417 43,36 48,85 894,26 145,41 165,38 16,184 14,538 32 441 4 424,67 2 843,02 5 357,99 18,275 25,245 18,275 43,02 48,48 887,37 144,29 164,11 16,060 14,422 32 083 4 247,26 2 811,22 5 294,84 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year for Member States other than Spain . 31 . 8 . 91 Official Journal of the European Communities No L 243/33 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period ion 2nd period 11 (1) 3rd period 12 0 4th period l (') 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr)  Portugal (Esc) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 26,827 33,992 21,752 51,21 57,70 1 056,20 171,75 195,33 19,115 17,180 38 315 5 353,16 7 181,78 4 119,41 4 183,22 26,909 34,073 21,833 51,40 57,91 1 060,13 172,39 196,06 19,186 17,245 38 458 5 351,90 7 198,23 4 131,50 4 195,09 26,890 34,060 21,820 51,37 57,88 1 059,50 172,28 195,94 19,175 17,232 38 435 5 298,48 7 182,71 4 129,88 4 194,41 27,221 34,391 22,151 52,15 58,76 1 075,57 . 174,90 198,91 19,466 17,496 39 018 5 343,05 7 240,91 4 176,62 4 241,22 26,176 33,371 21,131 49,75 56,05 1 026,04 166,84 189,75 18,569 16,676 37 221 5 068,02 7 033,29 4 024,41 4 092,71 (') Amount fixed provisionally, pending and subject to the application of the maximum guaranteed quantity arrangements for the 1991 /92 marketing year, confor ­ ming to the adjustment resulting from the maximum guaranteed quantity arrangements applied for the 1990/91 marketing year. (') For seed harvested in Member States other than Spain and processed in Spain , the amounts shown in 2 (a) to be multiplied by 1,0186140 . ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,054140 2,313700 42,221100 6,975570 7,918760 0,768319 0,699549 1 531,72 226,76300 175,74100 127,78500 2,052490 2,312260 42,190500 6,972290 7,9 16750 0,768258 0,700155 1 533,81 229,04600 176,54100 128,06100 2,051150 2,310950 42,163900 6,969360 7,915140 0,768158 0,700412 1 535,84 231,45500 177,37500 128,32500 2,049870 2,309620 42,139700 6,966600 7,913070 0,768141 0,700780 1 537,83 233,45600 177,93300 128,57000 2,049870 2,309620 42,139700 6,966600 7,913070 0,768141 0,700780 1 537,83 233,45.600 177,93300 128,57000 2,046720 2,305960 42,069600 6,957100 7,907070 0,767454 0,701072 1 545,08 240,93800 179,83900 129,18700